      Case 5:19-cv-00419-TKW-MJF Document 14 Filed 10/05/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                          PANAMA CITY DIVISION

JOHN MOORE, III,

      Plaintiff,

v.                                                    Case No. 5:19cv419-TKW-MJF
MARK INCH, et al.,

      Defendants.
                                              /

                                       ORDER

      This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc. 12) and Plaintiff’s objections (Doc. 13). Upon de novo

review of the issues raised in the objections, see Fed. R. Civ. P. 72(b)(3), the Court

agrees with the magistrate judge’s determination that this case should be dismissed

based on Plaintiff’s failure to fully disclose his litigation history.

      In his objections, Plaintiff does not dispute that he failed to list one of the two

cases he filed in the Middle District of Florida, but he claims that the omission was

unintentional and that he should be allowed to amend his complaint to list the

omitted case. The Court rejects this request for the reasons explained by the

magistrate judge. See Doc. 12, at 8-9. Accordingly, it is

      ORDERED that:
Case 5:19-cv-00419-TKW-MJF Document 14 Filed 10/05/20 Page 2 of 2




1.    Plaintiff’s objections are overruled, and the magistrate judge’s Report

      and Recommendation is adopted and incorporated by reference in this

      Order.

2.    This case is DISMISSED under 28 U.S.C. §1915A(b)(1) based on

      Plaintiff’s failure to fully disclose his litigation history.

3.    The Clerk shall close the file.

DONE and ORDERED this 5th day of October, 2020.

                            T. Kent Wetherell, II
                           T. KENT WETHERELL, II
                           UNITED STATES DISTRICT JUDGE




                                     2
